         Case 1:19-cv-02239-PGG Document 29 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOAN LOGUE,

                          Plaintiff,
                                                                ORDER
            - against -
                                                           19 Civ. 2239 (PGG)
WHOLE FOODS MARKET GROUP, INC.,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that there shall be a conference in this matter on October

8, 2020 at 11:00 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York.

              It is further ORDERED that Plaintiff may conduct a deposition of Defendant’s

employee Adonis Dingle, and that the deadline to complete discovery is extended to October 1,

2020.

Dated: New York, New York
       July 2, 2020
